Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 5, 8 and 9 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 103
The rejection of claims 5, 8 and 9 under 35 USC 103 over Powers et al. (Mol. Cancer Res., January 2015, 13, 149-160) in view of Wang et al. (International Immunopharmacology, 2010, 10, 252-258) is maintained.
Applicant argues
The claimed invention is a method of treating prostate cancer metastasis not a composition of ZL-n-91 and reference is made to MPEP § 2112.02 II;
Cancer growth and cancer metastasis involve different pathology and molecular mechanism;
Drugs used for treating cancer proliferation may not necessarily be effective in treating cancer metastasis; and
The inventors surprisingly found that ZL-n-91 at 50 μM significantly inhibited the transmembrance migration of prostate cancer PC-3 cells.
Applicant’s argument was considered but not persuasive for the following reasons.
MPEP § 2112.02 II states:
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Medical Definition of Metastasis
Metastasis: 1. The process by which cancer spreads from the place at which it first arose as a primary tumor to distant locations in the body.2. The cancer resulting from the spread of the primary tumor. 

Applicant’s argument of the difference between cancer growth and cancer metastasis; drugs used for treating cancer proliferation may not necessarily be effective in treating cancer metastasis; and that the inventors found that ZL-n-91 at 50 μM significantly inhibited the transmembrance migration of prostate cancer PC-3 cells are noted.
However, here, in order to treat prostate cancer metastasis, the subject in need thereof is one who has prostate cancer.  The use of the claimed compound for treating prostate cancer in said subject is rendered prima facie obvious based on the references as discussed in the previous Office Action.  The claimed use is a result of the compound in treating prostate cancer and, thus, does not constitute a new use.  
might be patentable.  The MPEP also notes that however, when the claim recites using an old composition or structure and the use is a result or property of that composition, then the claim merely recites a new property of the compound which does not constitute a new use.  As noted by the court, "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).
In short, the claimed use is a result of the utilization of the compound for treating prostate cancer.
For these reasons, the rejection of claims 5, 8 and 9 under 35 USC 103 over Powers et al. (Mol. Cancer Res., January 2015, 13, 149-160) in view of Wang et al. (International Immunopharmacology, 2010, 10, 252-258) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BARBARA P BADIO/Primary Examiner, Art Unit 1628